Case 1:20-cv-22680-FAM Document 8 Entered on FLSD Docket 07/07/2020 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                CASE NO.: 20-cv-22680-FAM
 WINDY LUCIUS,

        Plaintiff,

 v.

 MCALISTER'S FRANCHISOR SPV LLC,

        Defendant.
                                                   /

                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff hereby dismisses

 with prejudice her civil action against Defendant MCALISTER'S FRANCHISOR SPV LLC.

 Dated: July 7, 2020                        Respectfully submitted,

                                            /s/ J. Courtney Cunningham
                                            J. Courtney Cunningham, Esq.
                                            J. COURTNEY CUNNINGHAM, PLLC
                                            FBN: 628166
                                            8950 SW 74th Court, Suite 2201
                                            Miami, FL 33156
                                            T: 305-351-2014
                                            cc@cunninghampllc.com

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 7, 2020, I electronically filed the foregoing document

 with the Clerk of the Court using the CM/ECF system.

                                            /s/ J. Courtney Cunningham
                                            J. Courtney Cunningham, Esq.
